Citation Nr: 0023148	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-15 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for gout, prior 
to September 30, 1996.  

2.  Entitlement to an evaluation in excess of 20 percent for 
gout, beginning September 30, 1996.  

3.  Entitlement to an increased evaluation for seborrheic 
dermatitis, currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable evaluation for a hiatal 
hernia, prior to October 6, 1995.  

5.  Entitlement to an evaluation in excess of 10 percent for 
a hiatal hernia, beginning October 6, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1977.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from February 1996 and 
December 1996 rating decisions of the St. Petersburg, Florida 
Regional Office (hereinafter "the RO").  The February 1996 
rating decision, in pertinent part, increased the disability 
evaluation assigned for the veteran's service-connected 
seborrheic dermatitis to 10 percent effective May 26, 1995 
and continued a 10 percent disability evaluation for the 
veteran's service-connected hypertension.  Noncompensable 
disability evaluations were also continued for his service-
connected hay fever, priapism with sickle traits and for his 
hiatal hernia.  The December 1996 rating decision, in 
pertinent part, increased the disability evaluation assigned 
for the veteran's service-connected gout to 20 percent 
effective September 30, 1996.  Also, the disability 
evaluation assigned for the veteran's service-connected 
hiatal hernia was increased to 10 percent effective October 
6, 1995.  

The Board notes that in a February 1998 statement on appeal, 
the veteran withdrew the issues of entitlement to increased 
evaluations for hypertension, hay fever and for a priapism 
with sickle cell traits.  In March 1999, the Board remanded 
this appeal to the RO to obtain private and/or Department of 
Veterans Affairs (hereinafter "VA") treatment records and 
to afford the veteran VA orthopedic, gastrointestinal and 
dermatological examinations.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Prior to September 30, 1996, the veteran's gout has been 
reasonably shown to be productive of one or two exacerbations 
a year with a well-established diagnosis, but no more.  

3.  Beginning on September 30, 1996, the veteran's gout is 
productive of no more than one or two exacerbations a year 
with a well-established diagnosis.  

4.  The veteran's seborrheic dermatitis is productive of no 
more than exfoliation, exudation or itching involving an 
exposed surface or extensive area.  

5.  Prior to October 6, 1995, the veteran's hiatal hernia has 
been reasonably shown to be productive of two or more of the 
symptoms required for a 30 percent evaluation with lesser 
severity, but no more.  

6.  Beginning on October 6, 1995, the veteran's hiatal hernia 
is productive of no more than two or more of the symptoms 
required for a 30 percent evaluation with lesser severity.  





CONCLUSIONS OF LAW

1.  For the period prior to September 30, 1996, the schedular 
criteria for a 20 percent evaluation for gout have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7, 4.31 and Diagnostic Codes 
5002, 5017 (1999).  

2.  For the period beginning September 30, 1996, the 
schedular criteria for an evaluation in excess of 20 percent 
for gout have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4, including §§ 4.3, 4.7 
and Diagnostic Codes 5002, 5017 (1999).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for seborrheic dermatitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7 and Diagnostic Codes 7806, 7816 
(1999).  

4.  For the period prior to October 6, 1995, the schedular 
criteria for a 10 percent evaluation for a hiatal hernia have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, including §§ 4.3, 4.7 and Diagnostic 
Code 7346.  

5.  For the period beginning October 6, 1995, the schedular 
criteria for an evaluation in excess of 10 percent for a 
hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, including §§ 4.3, 
4.7 and Diagnostic Code 7346.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1995), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claims are plausible and that all relevant facts 
have been properly developed.  Accordingly, an additional 
remand, in order to allow for further development of the 
record is not appropriate.  

I.  Entitlement to a Compensable Evaluation for Gout, Prior 
to
September 30, 1996.  

The Board notes that this appeal ensues from the veteran's 
disagreement with a compensable disability evaluation which 
was continued for his service-connected gout pursuant to a 
February 1996 rating decision.  A December 1996 rating 
decision increased the disability evaluation assigned for the 
veteran's service-connected gout to 20 percent effective 
September 30, 1996.  Since the veteran was in receipt of a 
noncompensable evaluation prior to September 30, 1996 and a 
20 percent evaluation beginning September 30, 1996, this 
decision will address whether he was or is entitled to 
increased evaluations for such periods.  

A.  Historical Review

The veteran's service medical records indicate that he was 
seen in August 1972 with tenderness under the left ankle.  
The impression included elevated uric acid and arthritis of 
the left ankle versus gout.  An April 1975 consultation 
report noted that the veteran had gout as did a May 1975 
hospital narrative summary.  An August 1976 entry reported 
that the veteran was treated for painful swelling of the left 
proximal big toe which had been recurrent for two years.  It 
was noted that he had been diagnosed with gout.  A June 1977 
medical board summary report indicated that the veteran was 
diagnosed with gout in 1973.  

In October 1977, service connection was granted for gout.  A 
noncompensable disability evaluation was assigned effective 
August 27, 1977.  A March 1992 rating decision noted that the 
veteran's benefits were terminated on September 1, 1990, for 
failure to report for scheduled VA examinations.  The March 
1992 rating decision indicated that the evidence was 
insufficient to evaluate the veteran's disorder from 
September, 1, 1990 to September 11, 1991.  A noncompensable 
disability evaluation was reassigned for the veteran's gout 
effective September 12, 1991.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  Gout is 
rated as rheumatoid arthritis.  38 C.F.R. Part 4, Diagnostic 
Code 5017 (1999).  A 20 percent evaluation is warranted for 
rheumatoid arthritis when the diagnosis is well established 
and there are one or two exacerbations a year.  A 40 percent 
evaluation requires the presence of symptom combinations 
productive of a definite impairment of health, objectively 
supported by examination findings, or incapacitating 
exacerbations occurring three or more times a year.  38 
C.F.R. Part 4, Diagnostic Code 5002 (1999).  Chronic 
residuals of rheumatoid arthritis are evaluated on the basis 
of limitation of motion or ankylosis under the appropriate 
diagnostic codes pertaining to disability of the specific 
joint or joints involved.  Where the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate codes, an evaluation of 10 percent is 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Ratings for active rheumatoid 
arthritis may not be combined with evaluations for residuals 
based on limitation of motion or ankylosis.  When there are 
disabling chronic residuals as well as active disease 
present, the higher evaluation will be assigned.  38 C.F.R. 
Part 4, Diagnostic Code 5002 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

VA treatment records dated from January 1995 to August 1995 
indicated that the veteran was treated for several disorders.  
An April 1995 entry noted that the veteran had been followed 
for disorders including gout.  A private treatment record 
from the Primus clinic dated in May 1995 indicated that the 
veteran had a history of gout symptoms.  Treatment records 
from the MacDill Air Force Base dated from January 1995 to 
August 1995 also referred to treatment for multiple 
disorders.  

The veteran underwent a VA orthopedic examination in October 
1995.  He complained of left shoulder and right hip pain when 
walking.  The examiner reported that there was no evidence of 
swelling or deformity of the joints.  There was also no 
evidence of subluxation of the knees.  The examiner reported 
that there was a reduction in left shoulder abduction up to 
the level of the head and actually up to 90 degrees.  The 
examiner indicated that the veteran had a decreased extension 
and flexion over the right hip, but there was no swelling, no 
malrotation or tenderness.  As to an assessment, the examiner 
indicated that the veteran had left shoulder arthritis and 
right hip arthritis which had been treated by multiple 
medications.  The diagnoses included arthritis.  

VA treatment records dated from October 1995 to August 1996 
referred to continued treatment.  A February 1996 VA 
treatment entry indicated an assessment which included gout 
as did a March 1996 entry.  An April 1996 entry noted that 
the veteran stated that his walking was limited by pain in 
his right hip and as well as in his right great toe and 
knees.  The impression included stable gout.  A July 1996 
entry indicated an assessment which included a history of 
gout.  

A treatment entry dated on September 30, 1996 noted that the 
veteran was seen with an increase in his "arthritis pain".  
He reported that his toe was more severe than his knees.  The 
assessment included a "flare" of gout and degenerative 
joint disease.  Another entry dated September 30, 1996, noted 
that the veteran was seen with complaints of two or three 
weeks of bad problems with gout and arthritis.  The examiner 
reported that it sounded as if there was an acute gout attack 
in the veteran's right toe which was severe and then his 
knees gave him problems and then his back.  The examiner 
reported that the knee and toe pain was fairly stable and 
that possibly only the toe was an acute gout attack.  

A December 1996 rating decision increased the disability 
evaluation assigned for the veteran's service-connected gout 
to 20 percent effective September 30, 1996.  The 20 percent 
disability evaluation has remained in effect.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of a well-
established diagnosis of gout with one or two exacerbations 
of a year for the period prior to September 30, 1996.  38 
C.F.R. Part 4, Diagnostic Code 5002, 5017 (1999).  The 
October 1995 VA orthopedic examination report indicated that 
the veteran complained of left shoulder and right hip pain 
when walking.  The examiner reported that there was no 
evidence of swelling or deformity of the joints or of 
subluxation of the knees.  As to an assessment, the examiner 
indicated that the veteran had left shoulder arthritis and 
right hip arthritis which had been treated by multiple 
medications.  The diagnoses included arthritis.  The Board 
observes that the examiner did not indicate a diagnosis of 
gout and no chronic residuals of gout were shown.  The 
limitation of motion reported, as to the veteran's left 
shoulder and right hip, was indicated to be a result of 
arthritis of those joints.  The veteran is not service-
connected for arthritis of the left shoulder or right hip.  

The Board observes that a September 30, 1996 VA treatment 
entry noted that the veteran was seen with complaints of two 
or three weeks of bad problems with gout and arthritis.  The 
Board notes that the December 1996 rating decision increased 
the disability evaluation assigned for the veteran's service-
connected gout to 20 percent based on the September 30, 1996 
treatment entry, as the RO apparently concluded that an 
increase in disability occurred at that time.  However, the 
Board observes that several treatment entries prior to that 
date indicated assessments of gout. VA treatment entries in 
February 1996 and March 1996 indicated assessments of gout 
and an April 1996 entry specifically noted that the veteran 
complained of pain in his right hip, great toes and knees and 
indicated an assessment of stable gout.  The Board cannot 
conclude based on the evidence of record that a discernable 
difference has been shown in the findings prior to September 
30, 1996, or those shown on that date, as to whether one or 
two exacerbations of gout had occurred in a year.  There were 
clearly references to treatment for gout prior to September 
30, 1996.  Consequently, in consideration of the provisions 
of 38 C.F.R. § 4.7 (1999), the Board is of the view that the 
evidence is sufficiently in equipoise as to whether a 20 
percent evaluation is more indicative of the veteran's 
disability picture for the period prior to September 30, 
1996.  The Board observes that the evidence of record fails 
to indicate the presence of symptom combinations productive 
of definite impairment of health, objectively supported by 
examination findings, or incapacitating exacerbations 
occurring three or more times a year as required for a 40 
percent evaluation under the appropriate schedular criteria 
noted above for the period in question.  Additionally, 
chronic residuals of the veteran's gout have not been shown 
for the period in question and, therefore, the Board does not 
need to consider limitation of motion or ankylosis of the 
specific joint or joints involved.  38 C.F.R. Part 4, 
Diagnostic Code 5002 (1999).  The October 1995 VA orthopedic 
examination report and the treatment entries, noted above, 
did not indicate chronic residuals of gout indicative of 
limitation of motion of any specific joint.  Any such 
pathology was noted to be referable to arthritis of the 
individual joint, for which the veteran is not service-
connected.  The Board also finds that the 20 percent 
disability evaluation encompasses the veteran's functional 
impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999).  Accordingly, the Board concludes that a 20 percent 
evaluation is warranted for the veteran's service-connected 
gout for the period prior to September 30, 1996.  

II.  Entitlement to an Evaluation in Excess of 20 percent for 
Gout, Beginning
September 30, 1996.  

An August 1997 statement from Antony G. Sankoorikal, M.D., 
indicated that the veteran had presented with a history of 
pains involving both hand and ankles of acute onset.  It was 
noted that the veteran had a long history of gout.  Dr. 
Sankoorikal indicated that clinically it looked like the 
veteran was having gouty arthropathy which responded 
dramatically to steroids.  

At the October 1997 hearing on appeal, the veteran testified 
that his gout was giving him problems.  He stated that he 
suffered from pain and swelling of joints.  The veteran 
indicated that this right knee was presently swollen.  He 
also reported that his gout primarily affected his big toes.  
The veteran stated that his gout also affected his hand and 
his wrists.  

Treatment records from MacDill Air Force Base dated from 
April 1997 to April 1999 indicated that the veteran was 
treated for several disorders.  An August 1997 entry noted 
that the veteran was seen for follow-up of gout.  The veteran 
reported that a rheumatologist told him that he had heel 
spurs and a bad gout attack.  The assessment included gout, 
controlled.  An October 1997 entry noted that the veteran 
reported a gout attack every two months lasting two to three 
days.  A February 1998 entry noted that the veteran 
complained of pain in his lower back, right hip, right thigh, 
knee and right ankle.  The assessment included 
gout/arthritis.  

VA treatment records dated October 1996 to May 1999 referred 
to continued treatment.  A September 1997 entry noted that 
the veteran reported a gout attack every two months.  A 
November 1997 entry noted that the veteran had suffered no 
recent attacks of gout.  A January 1998 entry indicated an 
impression which included no recent exacerbations of gout and 
a July 1998 entry related an assessment of controlled gout.  

The veteran underwent a VA orthopedic examination in July 
1999.  The veteran reported that he had a history of gout for 
many years.  The examiner indicated that such diagnosis was 
"questionable and contemplated" on many other occasions.  
The veteran reported an average of five episodes of gout 
flare-ups last year.  He indicated that he had right big toe 
classic podagra attacks in the past with ankle involvement 
and knee involvement.  The examiner reported that bilateral 
shoulder abduction was to 180 degrees with internal and 
external rotation of 90 degrees, bilaterally.  Bilateral 
wrist flexion and extension was 95 degrees.  There was no 
synovitis, tophi or rheumatoid nodules.  The examiner 
reported that bilateral knee flexion was 120 degrees with 
moderate patellofemoral crepitus and mild genovarus 
deformity.  Bilateral knee extension was 0 degrees.  The 
examiner noted that external rotation of the bilateral hips 
was 65 degrees with tightness over the hamstring muscles.  
There was also tenderness upon palpation of the bilateral 
plantar surface.  As to an impression, the examiner indicated 
that the veteran was morbidly obese with a physical 
examination suggesting findings of diffuse generalized 
osteoarthritis of the cervical spine, shoulder, feet and 
hands.  The examiner commented that he did not see stigmata 
of gout, although that did not exclude a diagnosis of gout.  
The examiner remarked that the veteran had multiple other 
risk factors including being a male in his age group with 
long-standing hypertension and that his risk factors for an 
acute gout attack and flare-ups were highly considerable.  
The examiner noted that there were no erosions or typical 
findings of gout arthritis upon review of the veteran's X-
rays.  The examiner stated that clinically it was his 
professional opinion that what was evident was diffuse 
generalized arthritis.  

Treatment records from MacDill Air Force Base dated from July 
1999 to October 1999 noted that the veteran continued to 
receive treatment for multiple disorders.  An October 1999 
entry noted diagnoses which included the need to rule out 
impingement syndrome, rheumatoid arthritis and gout.  

The Board observes that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than a well-
established diagnosis of gout with one or two exacerbations a 
year for the period beginning September 30, 1996.  38 C.F.R. 
Part 4, Diagnostic Code 5002, 5017 (1999).  The most recent 
July 1999 VA orthopedic examination report noted that the 
veteran reported an average of five episodes of gout flare-
ups last year.  He indicated that he had right big toe 
classic podagra attacks in the past with ankle involvement 
and knee involvement.  As to an impression, the examiner 
indicated that the physical examination suggested findings of 
diffuse generalized osteoarthritis of the cervical spine, 
shoulder, feet and hands.  The examiner commented that he did 
not see stigmata of gout, although he did not exclude a 
diagnosis of gout.  The examiner specifically remarked that 
clinically it was his professional opinion that what was 
evident was diffuse generalized arthritis.  

The Board observes that VA treatment records dated in January 
1998 and July 1998 indicated an impression which included no 
recent exacerbations of gout and controlled gout, 
respectively.  However, a February 1998 entry from MacDill 
Air Force Base did note an assessment which included 
gout/arthritis and an October 1999 entry referred to 
diagnoses which included the need to rule out impingement 
syndrome, rheumatoid arthritis and gout.  The Board observes 
that the medical evidence of record fails to indicate that 
the veteran suffers from the presence of symptom combinations 
productive of definite impairment of health, objectively 
supported by examination findings, or incapacitating 
exacerbations occurring three or more times a year as 
required for a 40 percent evaluation pursuant to the 
appropriate schedular criteria noted above for the period 
beginning September 30, 1996.  The Board observes that the 
July 1999 VA orthopedic examination report did note that the 
veteran reported five episodes of gout flare-ups last year.  
However, the VA and MacDill Air Force Base treatment records 
do not indicate treatment for such a number of flare-ups.  
Additionally, the veteran has not been shown to suffer from 
incapacitating exacerbation of gout three or more times a 
year.  

Further, chronic residuals of gout have not been shown for 
the period in question, and, therefore, the Board does not 
need to consider limitation of motion or ankylosis of the 
specific joint or joints involved.  38 C.F.R. Part 4, 
Diagnostic Code 5002 (1999).  The Board observes that the 
veteran is not service-connected for arthritis of any joints.  
Any limitation of motion noted, as to the veteran's shoulder, 
knees and wrists has been shown to be referable to arthritis 
and not to the veteran's service-connected gout.  The Board 
also finds that the 20 percent disability evaluation 
encompasses the veteran's functional impairment due to pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  Accordingly, the Board 
concludes that an increased evaluation for gout for the 
period beginning September 30, 1996, is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

III.  Entitlement to an Increased Evaluation for Seborrheic 
Dermatitis

A.  Historical Review

The veteran's service medical records indicate that he was 
seen in May 1974 with an impression of folliculitis.  A May 
1976 consultation report noted that the veteran was seen for 
dry skin.  The diagnoses included seborrheic dermatitis and 
folliculitis.  A May 1976 medical condition record indicated 
that the veteran had seborrheic dermatitis, folliculitis and 
folliculitis of the scalp.  A June 1976 medical Board summary 
indicated diagnoses including seborrheic dermatitis.  

In October 1977, service connection was granted for 
seborrheic dermatitis.  A noncompensable disability 
evaluation was assigned effective August 27, 1977.  

B.  Increased Evaluation

The rating schedule does not specifically address seborrheic 
dermatitis.  In such situations, it is permissible to 
evaluate the veteran's service-connected disorder under the 
provisions of the schedule which pertain to a closely related 
disease or injury which is analogous in terms of the 
functions affected, as well as anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (1999).  The veteran's 
service-connected seborrheic dermatitis will be evaluated as 
eczema under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 7806, 7817 (1999).  A 10 percent evaluation is warranted 
for seborrheic dermatitis with exfoliation, exudation or 
itching and involvement of an exposed surface or extensive 
area.  A 30 percent evaluation requires constant exudation or 
itching, extensive lesions or marked disfigurement.  38 
C.F.R. Part 4, Diagnostic Code 7806 (1999).  

VA treatment records dated from January 1995 to August 1995 
indicated that the veteran was treated for several disorders.  
Treatment records from the MacDill Air Force Base dated from 
January 1995 to August 1995 also referred to treatment for 
multiple disorders.  

The veteran underwent a VA dermatological examination in 
October 1995.  He complained of a long history, approximately 
thirty years, of thick, scaly plaques on the elbows, knees 
and posterior scalp.  He indicated that the thick plaques 
would sometimes bleed and crack and were always flaky.  The 
examiner noted that there were thick, hyperpigmented scaly 
plaques on the elbows and knees.  There was also some scaling 
and thickening on the posterior scalp.  The examiner 
indicated that the veteran had a psoriasis, a chronic 
condition where the skin would become thick and scaly because 
the skin turnover was greatly accelerated.  The diagnosis was 
psoriasis.  The examiner remarked that the veteran was seen 
for seborrheic dermatitis, but that he had psoriasis and not 
seborrheic dermatitis.  

A February 1996 rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
dermatitis to 10 percent effective May 26, 1995.  The 10 
percent disability evaluation has remained in effect.  

VA treatment records dated from October 1995 to August 1996 
referred to continued treatment.  The veteran underwent a VA 
dermatological examination in May 1997.  He complained of 
seborrheic dermatitis of the scalp and face.  The veteran 
also reported some scaling patches on the elbows and knees 
and a few on his legs that would bother him a lot with 
itching.  The examiner reported that there were several 
hyperkeratotic plaques with scaling and some crusting on the 
elbows and knees and a couple of small plaques and papules on 
the legs with some post-inflammatory hyperpigmentation.  The 
examiner noted that the veteran also had some very mild 
scaling on his sideburn areas and in his hairline.  The 
diagnoses included psoriasis and seborrheic dermatitis.  

At the October 1997 hearing on appeal, the veteran testified 
that his dermatitis would crack and bleed.  He reported that 
his dermatitis effected his legs, knees, elbows, the back and 
top of his head, and his face.  

Treatment records from MacDill Air Force Base dated from 
April 1997 to April 1999 indicated that the veteran was 
treated for several disorders.  VA treatment records dated 
from October 1996 to May 1999 also referred to continued 
treatment.  The veteran submitted pictures in June 1999 
indicating a skin disorder on his elbow.  

The veteran underwent a VA dermatological examination in July 
1999.  The examiner reported that the veteran had very slight 
scaling on the scalp and bilateral ears.  There was minimal 
erythema in the ears.  The examiner noted that there was no 
exudation or crusting visible and no disfigurement present.  
The examiner indicated that on the veteran's bilateral elbows 
and knees, there were hyperpigmented erythematous plaques 
with micaceous scaling present.  The diagnoses included 
psoriasis with residual activity and seborrheic dermatitis 
with residual activity.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than exfoliation, 
exudation or itching of an exposed surface or extensive area.  
38 C.F.R. Part 4, Diagnostic Codes 7806, 7813 (1999).  The 
most recent July 1999 VA dermatological examination report 
did not indicate symptomatology indicative of an increased 
evaluation.  The examiner noted that the veteran had very 
slight scaling on the scalp and bilateral ears as well as 
minimal erythema in the ears and indicated that there was no 
exudation or crusting visible and no disfigurement present.  
The examiner further reported that there were hyperpigmented, 
erythematous plaques with micaceous scaling present on the 
veteran's elbows and knees.  The diagnoses included psoriasis 
with residual activity and seborrheic dermatitis with 
residual activity.  

Additionally, the Board observes that a May 1997 VA 
dermatological examination report noted that there were 
several hyperkeratotic plaques with scaling and some crusting 
on the veteran's elbows and knees and a couple of small 
plaques and papules on the legs with some post-inflammatory 
hyperpigmentation.  The examiner reported, at that time, that 
the veteran also had some very mild scaling on his sideburn 
areas and in his hairline.  The diagnoses were psoriasis and 
seborrheic dermatitis.  Further, an October 1995 VA 
dermatological examination report referred to thick, 
hyperpigmented scaly plaques on the veteran's elbows and 
knees as well as some scaling on the posterior scalp.  The 
Board observes that the medical evidence of record fails to 
indicate what could reasonably be considered to be constant 
exudation and itching, extensive lesions or marked 
disfigurement as required for a 30 percent disability 
evaluation pursuant to the appropriate schedular criteria 
noted above.  Symptomatology such as marked disfigurement and 
constant exudation have simply not been shown as indicated by 
the evidence discussed above, to specifically include the 
most recent July 1999 VA dermatological examination report.  
Therefore, the Board concludes that the 10 percent disability 
evaluation adequately reflects the veteran's present level of 
disability.  Accordingly, an increased evaluation for the 
veteran's seborrheic dermatitis is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

IV.  Entitlement to a Compensable Evaluation for a Hiatal 
Hernia, Prior to
October 6, 1995

The Board notes that this appeal ensues from the veteran's 
disagreement with a noncompensable disability evaluation 
which was continued for his service-connected hiatal hernia 
pursuant to a February 1996 rating decision.  A December 1996 
rating decision increased the disability evaluation assigned 
for the veteran's service-connected hiatal hernia to 10 
percent effective October 6, 1995.  As the veteran was in 
receipt of a noncompensable evaluation prior to October 6, 
1995 and a 10 percent evaluation beginning October 6, 1995, 
this decision will address whether he was or is entitled to 
increased evaluations for such periods.  

A.  Historical Review

The veteran's service medical records indicate that he was 
noted to have a hiatal hernia during service.  A May 1975 
hospital narrative summary noted that he had a history which 
included a hiatus hernia with reflux as documented on an 
upper gastrointestinal series in 1972.  The diagnoses, at 
that time, included hiatal hernia.  A June 1977 medical board 
summary indicated diagnoses including hiatal hernia.  

In October 1977, service connection was granted for a hiatal 
hernia.  A 10 percent disability evaluation was assigned 
effective August 27, 1977.  A March 1985 rating decision 
reduced the disability evaluation assigned for the veteran's 
service-connected hiatal hernia to a noncompensable 
evaluation effective July 1, 1985.  

B.  Increased Evaluation

A 10 percent evaluation is warranted for a hiatal hernia with 
two or more of the symptoms required for a 30 percent 
evaluation, but of lesser severity than is required for that 
evaluation.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of a considerable impairment of health.  38 
C.F.R. Part 4, Diagnostic Code 7346 (1995).

VA treatment records dated from January 1995 to August 1995 
indicated that the veteran was treated for several disorders.  
An April 1995 entry noted that the veteran had been followed 
for disorders including a hiatal hernia.  Treatment records 
from MacDill Air Force Base dated from January 1995 to August 
1995 also referred to treatment for multiple disorders.  A 
June 1995 entry noted that the veteran had disorders 
including a hernia and an ulcer.  

The veteran underwent a VA general medical examination on 
October 7, 1995.  He complained of dyspepsia and reported 
that he felt better on Zantac.  The veteran reported that he 
currently did not have heartburn or gas.  The examiner 
reported that the veteran's abdomen was morbidly obese with 
no tenderness, rebound or organomegaly detected.  The 
diagnoses included a hiatal hernia.  A report of an upper 
gastrointestinal series conducted on October 6, 1995 
indicated an impression which included hiatal hernia with 
esophageal ulcer in the area of the gastroesophageal 
junction.  

A VA treatment record dated from October 1995 to September 
1996 referred to continued treatment.  A December 1995 entry 
noted an impression which included hiatal hernia on Zantac.  
A July 1996 entry noted that the veteran had gastroesophageal 
reflux disease in spite of taking Zantac.  

A December 1996 rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
hiatal hernia to 10 percent effective October 6, 1995.  The 
10 percent disability evaluation has remained in effect.  

The Board observes that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of a hiatal 
hernia with two or more of the symptoms required for a 30 
percent evaluation, but of lesser severity for the period 
prior to October 6, 1995.  38 C.F.R. Part 4, Diagnostic Code 
7346 1995).  A report of a VA general medical examination 
conducted on October 7, 1995, noted that the veteran 
complained of dyspepsia and reported that he felt better on 
Zantac.  The diagnoses included a hiatal hernia.  A report of 
an upper gastrointestinal series conducted on October 6, 1995 
indicated an impression which included a hiatal hernia with 
esophageal ulcer in the area of the gastroesophageal 
junction.  The Board observes that the December 1996 rating 
decision increased the disability evaluation for the 
veteran's service-connected hiatal hernia to 10 percent, 
apparently based on the October 6, 1995 report of the upper 
gastrointestinal series.  However, the Board observes that 
treatment entries prior to that date also referred to a 
hiatal hernia.  An April 1995 VA treatment entry and a June 
1995 entry from MacDill Air Force Base referred to treatment 
for disorders including a hiatal hernia.  The Board does not 
find, based on the medical evidence of record, that a 
discernable difference was shown in the findings prior to 
October 6, 1999, as compared to those shown on that date.  
Consequently in consideration of the provisions of 38 C.F.R. 
§ 4.7 (1999), the Board is of the view that the evidence is 
sufficiently in equipoise as to whether a 10 percent 
evaluation is more nearly indicative of the veteran's 
disability picture for the period prior to October 6, 1995.  

The Board observes that the evidence of record fails to 
indicate that the veteran suffers from persistently recurrent 
epigastric distress with regurgitation, accompanied by 
substernal or arm or shoulder pain, which is productive of 
considerable impairment of health as required for a 30 
percent evaluation pursuant to the appropriate schedular 
criteria noted above.  Such symptomatology, referable to the 
veteran's service-connected hiatal hernia, as indicated by 
the medical records noted above, including the October 1995 
VA general medical examination report, has simply not been 
shown.  Accordingly, the Board concludes that a 10 percent 
evaluation is warranted for the veteran's service-connected 
hiatal hernia for the period prior to October 6, 1995.  




V.  Entitlement to an Evaluation in Excess of 10 Percent for 
a Hiatal Hernia,
Beginning October 6, 1995.  

At the October 1997 hearing on appeal, the veteran testified 
that when he would lay down at night, he would wake up with 
"stuff" in his throat and feel like he was going to vomit.  
He stated that his medication did not always help.  

Treatment records from the MacDill Air Force Base from April 
1997 to April 1999 indicated that the veteran was treated for 
several disorders.  VA treatment records dated from October 
1996 to May 1999 also referred to continued treatment.  

The veteran underwent a VA gastrointestinal examination in 
July 1999.  It was noted that the veteran denied any history 
of dysphagia to solids or liquids.  He also denied any arm 
pain, but stated that he occasionally had some epigastric 
discomfort due to bloating.  The veteran also denied any 
history of hematemesis or melena.  He reported that he had 
some reflux disease occasionally with acid burning in his 
chest.  The veteran also stated that he had one episode of 
vomiting the previous week when he woke up with nausea.  He 
denied any other frequent episodes of nausea or vomiting and 
reported that he had never been dilated from his esophagus.  
The examiner reported that the veteran's abdomen was soft 
with no hernias seen or otherwise palpable.  The examiner 
noted that the veteran denied any weight loss or gain and 
indicated that his nutrition had been fairly good.  As to an 
assessment, the examiner noted that the veteran had a long 
history of gastroesophageal reflux disease for more than 
twenty-five years as well as evidence of a hiatal hernia by 
an upper gastrointestinal series.  The examiner commented 
that the veteran was doing well, with symptoms controlled by 
Prilosec.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than a hiatal hernia with 
two or more symptoms required for a 30 percent evaluation, 
but of lesser severity for the period beginning October 6, 
1995.  The most recent VA gastrointestinal examination report 
indicated that the veteran reported that he occasionally had 
some epigastric discomfort due to bloating.  He also reported 
that the had some reflux disease with occasional acid burning 
in his chest and that he had one episode of vomiting the 
previous week.  The veteran denied that he suffered any arm 
pain, dysphagia to solids or liquids, or a history of 
hematemesis or melena as well as any other frequent episodes 
of nausea or vomiting.  As to an assessment, the examiner 
noted that the veteran had a long history of esophageal 
reflux disease for more than twenty-five years as well as 
evidence of a hiatal hernia by an upper gastrointestinal 
series.  The examiner commented that the veteran was doing 
well with his symptoms being controlled on medication.  The 
Board observes that the medical evidence of record clearly 
fails to indicate that the veteran suffers from persistently 
recurrent epigastric distress with regurgitation, accompanied 
by substernal or arm or shoulder pain, which is productive of 
considerable impairment of health as required for a 30 
percent evaluation pursuant to the appropriate schedular 
criteria noted above for the period in question.  The July 
1999 VA examination gastrointestinal examination report 
indicated that the veteran denied arm pain and reported that 
he only had occasional epigastric distress.  Pathology 
indicative of a 30 percent evaluation has not been shown.  
Accordingly, the Board concludes that an increased evaluation 
for a hiatal hernia for the period beginning October 6, 1995 
is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

A 20 percent evaluation for gout is granted for the period 
prior to September 30, 1996, subject to laws and regulations 
governing the award of monetary benefits.  An evaluation in 
excess of 20 percent for gout for the period beginning 
September 30, 1996 is denied.  An evaluation in excess of 10 
percent for seborrheic dermatitis is denied.  A 10 percent 
evaluation for a hiatal hernia for the period prior to 
October 6, 1995 is granted, subject to the laws and 
regulations governing the award of monetary benefits.  An 
evaluation in excess of 10 percent for a hiatal hernia for 
the period beginning October 6, 1995 is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

